The judgment of the court was pronounced by
Eustis, C. J.
This is a suit to recover from the defendant a tax of $15, alleS®d t0 due by him as a retailer, and the object of this appeal is to test the legality, or constitutionality, of an ordinance of the General Council of the city 0f pfew Orleans, imposing a tax on wholesale and retail dealers and others. Vide Ordinances, p. 86. We find nothing unconstitutional or illegal in this ordinance, so far as relates to the tax recovered from the defendant by the judgment appealed from, to which inquiry we have, of course, confined our examination.
Another question was raised in the court of the first instance, and has been argued at bar. It presents itself in the form of a plea to the jurisdiction of that court, which is based on the unconstitutionality of the appointment of the judge. Waiving all questions of form, we proceed at once to a consideration of this point, which, in its consequences, involves the organization of the subordinate judiciary system throughout the State. The 81st article of the constitution requires that justices of the peace shall be elected by the qualified voters of each parish, for the term of two years. Under the act of June 1st, 1846, ch. 106, justices of the peace in New Orleans were elected by districts. In the parish of Jefferson they were elected by wards — Vide acts of 1846, ch. 108; and in the other parishes of the State they were elected by the qualified voters in each police-jury ward. These wards, or districts, are subdivisions of the parishes.
A constitution must be construed in relation to the interests, wants, and institutions of the people, upon whom it is intended to operate. The subdivisions of parishes, and the local jurisdiction of justices of the peace over such portions of parishes, are nearly coeval with the organization of the State government. The natural impediments, during certain seasons of the year, to a convenient communication between different parts of the same parish, the extent of some parishes, and the separation of portions of others by water-courses, necessarily led to these subdivisions, and the establishment of local magistrates, whose jurisdiction was limited to certain neighborhoods or districts. Upon a State thus organized, and a people whose habits were thus fixed, this constitution is to operate ; and one of the first acts of organization passed by the legislature was that in question,'which authorizes these separate districts to elect their own magistrates.
We understand that the only change made by the constitution, by virtue of this provision under consideration, to be in the mode of appointment — by the people, instead of by the executive and senate, and that the legislature acted according to the true intendment and meaning of the constitution, in authorizing the election of justices of the peace as they .have done. The election by the qualified voters of the parishes, given in their wards and districts, under the acts quoted, according to all reasonable principles of construction, cannot be held to be contrary to the text of the constitution, and it is certainly in accordance with the sense of a large majority of those who framed it, as is manifested in other parts of that instrument. Judgment affirmed.